Case 6:10-cr-00020-LGW-BWC Document 76 Filed 11/16/20 Page 1 of 3

GAS 245D (Rev, 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

Southern District of Georgia
Statesboro Division

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ) (For Revocation of Probation or Supervised Release)
Andre Terrell Ellison )
) Case Number: 6:10CRO00020-1
USM Number: — 16627-021
) I. Cain Smith

 

Defendant's Attorney

THE DEFENDANT:
] admitted guilt to violation of mandatory, standard, and special conditions of the term of supervision.

_] was found in violation of conditions(s) after denial of guilt.

The defendant is adjudicated guilty of these offenses:

 

Violation Number — Nature of Violation Violation Ended
l The defendant committed another federal, state, or local crime (mandatory November 30, 2019
condition),

See page two for additional violations

The defendant is sentenced as provided in page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

CL] The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

Noveyter) 6, 2980 ee

Last Four Digits of Defendant’s Soc. Sec: 0586 Mludgment

 

Defendant’s Year of Birth: 1983 Re c
ignature,of MMe

City and State of Defendant’s Residence:

Statesboro, Georgia

LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

Novae, é (@ 28 2)

Date
Case 6:10-cr-00020-LGW-BWC Document 76 Filed 11/16/20 Page 2 of 3

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

DEFENDANT:
CASE NUMBER:

Violation Number

2

. Andre Terrell Ellison
6:10CR00020-1

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to notify the probation office

within seventy-two hours of being arrested or
or questioned by law enforcement (standard
condition).

The defendant left the judicial district without
permission from the Court or probation officer
(standard condition).

The defendant left the judicial district without
permission from the Court or probation officer
(standard condition).

The defendant failed to abide by the rules and
regulations of a drug treatment program as
directed (special condition).

The defendant failed to abide by the rules and
regulations of a drug treatment program as
directed (special condition).

Judgment— Page 2 of 3

Violation Concluded

November 30, 2019

January 2, 2020

April 6, 2020

December 23, 2019

April 6, 2020
Case 6:10-cr-00020-LGW-BWC Document 76 Filed 11/16/20 Page 3 of 3

 

GAS 245D (Rev. 09/14) Judgment in a Criminal Case for Revocations
Judgment— Page'3 of 3
DEFENDANT: Andre Terrell Etlison
CASE NUMBER: 6:10CR00020-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 4 months with no supervision to follow.

[} The Court makes the following recommendations to the Bureau of Prisons:

(J The defendant is remanded to the custody of the United States Marshal.

(1 ‘The defendant shall surrender to the United States Marshal for this district:
OO at C) am. CJ p.m. on
©  asnotified by the United States Marshal.

 

 

(1) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 _sbefore 2 p.m. on

 

Ol —asnotified by the United States Marshal.

[1  asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
